Judgment, Supreme Court, New York County (Renee A. White, J.), rendered February 15, 2005, convicting defendant, upon his plea of guilty, of sexual abuse in the first degree, and sentencing him, as a second child sexual assault felony offender, to a term of eight years, unanimously modified, on the law, to the extent of vacating the supplemental sex offender fee, and otherwise affirmed.
We perceive no basis for reducing the sentence.
As the People concede, since the crime was committed prior to the effective date of the legislation (Penal Law § 60.35 [1] [b]), providing for the imposition of a supplemental sex offender fee, that fee should not have been imposed. Concur—Saxe, J.P, Sullivan, Nardelli, Sweeny and Malone, JJ.